Cole, J.
— The defendants moved for a continuance of the cause, and based their motion upon affidavits. The ultimate facts shown thereby are, that Timothy Brown, Esq., was then very sick, confined to his bed, and much of the time delirious, and when not so, conversation with him upon business was prohibited by his physician. It was then shown that Mr. Brown was the main attorney in the case, and the only one conversant with it and relied upon to try it; that it was impossible for any other attorney to prepare for the trial of the cause at that term, owing to its importance, complexity and other peculiar facts stated at great length. This motion was overruled, and in this we think the court erred. The fact that the cause was not tried till several days thereafter, and in the mean time Mr. Brown’s health so improved as to enable him to get out and down to the court-house, though not in a condition to try the cause, did not cure the error.
Reversed.